1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   SANDRA DANIEL,                             Case No.: 2:19-cv-00745-APG-DJA
20                  Plaintiff,
21
     vs.                                        JOINT MOTION TO EXTEND TIME TO
                                                FILE STIPULATION OF DISMISSAL OF
22                                              EQUIFAX INFORMATION SERVICES,
     WELLS FARGO HOME MORTGAGE;
23   ONEMAIN FINANCIAL, INC.;                   LLC
     EQUIFAXINFORMATION SERVICES LLC;
24
     and TRANS UNION LLC,                       [FIRST REQUEST]
25
                    Defendants.
26   //

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC [FIRST REQUEST] - 1
             Case 2:19-cv-00745-APG-DJA Document 53 Filed 10/21/19 Page 2 of 3



1            Plaintiff Sandra Daniel (“Plaintiff”) and Defendant Equifax Information Services, LLC;
2
     (“Equifax” or “Defendant”) (collectively, the “Parties”), by and through their counsel of record,
3
     hereby move jointly to extend their deadline to file a Stipulation of Dismissal of Equifax (30) thirty
4
     days:
5

6            1.     The Parties settled this matter on August 23, 2019 [ECF Dkt. No. 48].

7            2.     The Parties are currently working on finalizing their Settlement Agreement.
8
             3.     The Parties request and extension of thirty days to file their Stipulation of Dismissal
9
     of Equifax to allow them additional time to finalize the settlement agreement.
10
     //
11

12   //

13   //
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC [FIRST REQUEST] - 2
1           4.      Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than
2
     November 25, 2019.
3

4         DATED October 21, 2019.
      KNEPPER & CLARK LLC                            CLARK HILL PLLC
5

6
      /s/ Shaina R. Plaksin                          /s/ Jeremy J. Thompson
      Matthew I. Knepper, Esq.                       Jeremy J. Thompson, Esq.
7     Nevada Bar No. 12796                           Nevada Bar No. 12503
      Miles N. Clark, Esq.                           3800 Howard Hughes Parkway, Suite 500
8     Nevada Bar No. 13848                           Las Vegas, NV 89169
9     Shaina R. Plaksin, Esq.                        Email: jthompson@clarkhill.com
      Nevada Bar No. 13935
10    KNEPPER & CLARK LLC                            Counsel for Defendant
      5510 So. Fort Apache Rd, Suite 30              Equifax Information Services LLC
11    Las Vegas, NV 89148
12    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com
13    Email: shaina.plaksin@knepperclark.com
14    HAINES & KRIEGER LLC
15    David H. Krieger, Esq.
      Nevada Bar No. 9086
16    8985 S. Eastern Avenue, Suite 350
      Las Vegas, NV 89123
17    Email: dkrieger@hainesandkrieger.com
18
      Counsel for Plaintiff
19
                                        ORDER GRANTING
20
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
21
                              EQUIFAX INFORMATION SERVICES LLC
22
            IT IS SO ORDERED.
23
            _________________________________________
24          UNITED
            Daniel J.STATES
                      AlbregtsDISTRICT COURT JUDGE
25
            United States Magistrate Judge
            DATED this ____ day of _________ 2019.
26          DATED: October 24, 2019
27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC [FIRST REQUEST] - 3
